IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE FIFTH CIRCUIT



                                          No. 01-50768
                                        Summary Calendar



       JOVITA OLGUIN,

                                                             Plaintiff-Appellant,

                                              versus

       JO ANNE B. BARNHART, COMMISSIONER
       OF SOCIAL SECURITY,

                                                             Defendant-Appellee.


                     Appeal from the United States District Court for
                              the Western District of Texas
                             (USDC No. A-00-CV-288-SC)
             _______________________________________________________

                             January 31, 2002
Before REAVLEY, DAVIS and EMILIO M. GARZA, Circuit Judges.

PER CURIAM:*

       Plaintiff-Appellant Jovita Olguin appeals from the Magistrate Judge’s1 finding that

the Administrative Law Judge (ALJ) based his decision on substantial evidence when he


       *
        Pursuant to 5TH CIR. R. 47.5, the Court has determined that this opinion should not be
published and is not precedent except under the limited circumstances set forth in 5TH CIR. R.
47.5.4.
       1
           The parties consented to determination by the Magistrate Judge. 28 U.S.C § 636 (c)(1).
denied her claim for social security benefits. We AFFIRM, largely for the reasons stated

in the Magistrate Judge’s thorough opinion.

       When the Commissioner of Social Security denies benefits, judicial review

       ‘is limited to determining whether that decision is supported by substantial
       evidence and whether the proper legal standards are applied. Substantial evidence
       is such relevant evidence as a responsible mind might accept to support a
       conclusion. It is more than a mere scintilla and less than a preponderance. A
       finding of no substantial evidence is appropriate only if no credible evidentiary
       choices or medical findings support the decision. In applying this standard, we
       may not re-weigh the evidence or substitute our judgment for that of the
       Commissioner.’2

       The ALJ’s decision in this case was supported by substantial evidence. Olguin

argues that the ALJ’s decision that her social and mental impairment was “slight” was in

obvious error because a psychiatrist gave her a Global Assessment of Functioning score

of 49. The ALJ’s decision that her social limitations were not severe was supported by

the evidence, however, because she visited with her mother and daughter weekly and was

living with her boyfriend. Furthermore, the ALJ had the best opportunity to view

Olguin’s demeanor and interactions with others when she testified at the administrative

hearing. The ALJ specifically relied on his first-hand observation of Olguin’s full and

alert participation in the hearing in concluding that her mental and emotional state “would

not more than minimally interfere” with her ability to work.

       With respect to Olguin’s argument that the ALJ erred by relying on an admittedly



       2
        Boyd v. Apfel, 239 F.3d 698, 704 (5th Cir. 2001) (quoting Harris v. Apfel, 209 F.3d
413, 417 (5th Cir. 2000) (internal citations and quotations omitted)).

                                               2
incomprehensible exchange in which the claimant was unable to name more than one

river, it does not appear that the ALJ did rely on that exchange. The vocational expert

stood by his opinion that Olguin could perform counter attendant jobs even when

hypothetical questions incorporating Olguin’s impairments were posed by Olguin’s

attorney.

       Olguin also argues that the Commissioner did not meet its burden of showing she

had residual functional capacity to perform light or sedentary work in light of her

physical impairments, some of which the ALJ found to be severe. However, the ALJ had

substantial evidence for his conclusion that the impairments, even in combination, would

allow some gainful employment. The ALJ relied in part on testimony of the medical

expert that Olguin’s medical records did not support the existence of back and leg

conditions that would render Olguin as unable to function as she claimed. The ALJ’s

own review of notes and evaluations prepared directly by Olguin’s doctors also did not

reveal a medical basis for many of her claims, or for the amount of pain she said she

experienced. His decision was further supported by the range of daily activities,

including some driving, grocery shopping, personal care, and spending time with

grandchildren, that Olguin stated she was able to perform.3


       3
         Olguin claims the ALJ “picked and chose” which evidence to rely on in determining her
functional capabilities. Her brief points to an alleged inability to manage money, although the
Function Report she filled out said she had not lost her ability to manage money. She also claims
that she was unable to watch television for more than thirty minutes before having to lie down.
This misstates her testimony, in which she told the ALJ that after standing for more than fifteen
minutes she would need to rest by sitting and watching television for a while, “and then I just get

                                                 3
       Finally, we note that the ALJ found that Olguin is able to perform not only a wide

range of light jobs, but also her past relevant work as a folder presser.4 The burden was

on her in the administrative proceeding to prove an inability to perform past relevant

work,5 and the ALJ found that she had failed to do so. She has not attempted to explain

why this particular finding was not supported by substantial evidence.

       AFFIRMED.




up or I have to lay down on my side.”
       4
         It is clear from context that the ALJ’s statement “the claimant is not able to perform her
past relevant work as a folder presser, but not as a cleaner,” contains a misplaced “not” in the first
half of the sentence. Earlier in the opinion, the ALJ clearly stated, “claimant’s residual functional
capacity allows her to perform her past relevant work as a folder presser.” This was the district
court’s reading of the ALJ’s opinion as well, although Olguin’s counsel continues to read this
typo literally.
       5
           Newton v. Apfel, 209 F.3d 448, 453 (5th Cir. 2000).

                                                  4